Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129200-01 & (53)                                                                                     Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ANTHONY NALBANDIAN, on behalf of                                                                     Robert P. Young, Jr.
  himself and all other similarly situated persons,                                                    Stephen J. Markman,
                                                                                                                      Justices
                Plaintiff-Appellant,

                Cross-Appellee,          

  v       	                                                         SC: 129200-01      

                                                                    COA: 252164, 254317     

                                                                    Wayne CC: 03-303442-CP

  PROGRESSIVE MICHIGAN INSURANCE 	                                             01-120402-CP
  COMPANY, 

             Defendant-Appellee,

             Cross-Appellant. 

  ________________________________________
  STEVE S. GEORGE, on behalf of himself and all 

  similarly situated persons, 

                 Plaintiff-Appellant,

  and 


  AUTO CLUB INSURANCE COMPANY and

  AUTO CLUB INSURANCE ASSOCIATION, 

             Defendants-Appellees   

  _________________________________________/ 


         On order of the Court, the application for leave to appeal the June 21, 2005
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2006                    _________________________________________
          t0120                                                                Clerk